Citation Nr: 1334974	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  07-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to June 1990, January 1991 to June 1991, June 1996 to February 1997, March 2003 to June 2003, November 2004 to December 2005, and August 2009 to August 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied the current appellate claim.

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) of the Board in September 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The appeal was previously remanded by the Board in July 2010, May 2012 and May 2013, for additional development.  Although additional delay is regrettable, for the reasons addressed below the Board finds that further development is still required in this case.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he developed chronic disabilities of both shoulders while on active duty, as a result of the physical demand on his body incurred because of the rigors of his military occupational specialty (MOS), ancillary tasks, and physical training from each deployment.  The Veteran's DD Form 214 indicates that his MOS was an ammunition specialist, which the Veteran asserts required him to carry large amounts of ammunition in the supply field, his body suffered wear and tear.  Service connection has already been established for a right shoulder disability.  

The Veteran's service treatment records reflect that in March and October 2005, the Veteran was seen for complaints of pain in his shoulders.  In June 2005 he reported left shoulder pain.  He was restricted from upper body exercises for a week due to pain in the back and shoulder.  A November 2005 report of medical assessment indicates that the Veteran complained of a sore left elbow for the past four months.

VA treatment records show that in December 2005 the Veteran complained of chronic shoulder pain.  In January 2006 a private clinician noted positive impingement sign in both shoulders.  A July 2006 VA clinical treatment note recorded an assessment of possible rotator cuff disease.  In October 2006 a clinician noted mild tenderness of the shoulders.  

A February 2010 service record shows the Veteran was given a physical profile for bilateral shoulder tendonitis.  On VA examination in December 2010, the examiner noted a minor click in the left shoulder, which was otherwise determined to be normal.    

A VA clinician in March 2013, indicated that she suspected the Veteran's left shoulder problem, like the right shoulder, was service related, as the Veteran required both arms for lifting.  

The Veteran underwent a VA examination in the November 2012.  The VA examiner diagnosed left shoulder strain of uncertain etiology, and opined that it was less likely than not that this disability was incurred in or caused by the claimed in-service injury, event, or illness.  In May 2013, the Board agreed with the Veteran's representative that the underlying rationale for the VA examiner's negative opinion was not entirely clear and remanded the claim for an addendum opinion report.  The Board further instructed the examiner to consider witness statements in support of the Veteran's claim dated in December 2012 and January 2013, wherein fellow service members attested to the Veteran's bilateral shoulder problems while on military duty.  

Pursuant to the remand instructions, the examiner prepared an addendum opinion report in June 2013, and reiterated the opinion that it was less likely than not that the claimed left shoulder condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported having reviewed the Veteran's claims file and noted that no VBMS service treatment record had been bookmarked for a left shoulder condition.  Moreover, the left shoulder was normal on VA examination in December 2010, with evidence of left shoulder strain initially shown on VA examination in November 2012.  There is no indication that the examiner considered the three lay statements dated in December 2012 and January 2013 attesting to the Veteran having bilateral shoulder problems while on military duty, or the Veteran's most recent period of service from August 2009 to August 2010 period of service, or the most recent post-service treatment records.  

 Once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that a VA examination and opinion report is needed regarding whether the Veteran's left shoulder disability is etiologically related to service.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, relevant ongoing medical records should also be obtained.  
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records relevant to the Veteran's claim for service connection for a left shoulder disability from the VA Medical Center dated after May 2013.  

2.  Schedule the Veteran for a VA shoulder examination by a physician for purposes of determining the current nature of any left shoulder disability and to obtain an opinion as to whether such is related to service.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  

Following review of the claims file, to include the service treatment records, post-service treatment records, prior VA examination findings, and the lay statements dated in December 2012 and January 2013 (attesting to the Veteran having bilateral shoulder problems while on military duty), the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the current left shoulder disability is related to an event, injury, or disease in service?  The examiner should explain why or why not.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

